     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 1 of 12 Page ID #:10187



1     NICOLA T. HANNA
      United States Attorney
2     LAWRENCE S. MIDDLETON
      Assistant United States Attorney
3     Chief, Criminal Division
      J. MARK CHILDS (Cal. Bar No. 162684)
4     CHRISTOPHER C. KENDALL (Cal. Bar No. 274365)
      MICHAEL G. FREEDMAN (Cal Bar No. 281279)
5     Assistant United States Attorneys
      OCDETF Section
6          1400 United States Courthouse
           312 North Spring Street
7          Los Angeles, California 90012
           Telephone: (213) 894-2433/2576/0631
8          Facsimile: (213) 894-0142
           E-mail:    mark.childs@usdoj.gov
9                     christopher.kendall@usdoj.gov
                      michael.freedman@usdoj.gov
10
      Attorneys for Plaintiff
11    UNITED STATES OF AMERICA

12                             UNITED STATES DISTRICT COURT

13                      FOR THE CENTRAL DISTRICT OF CALIFORNIA

14    UNITED STATES OF AMERICA,                No. CR 13-484-CAS

15               Plaintiff,                    GOVERNMENT’S OPPOSITION TO
                                               DEFENDANT LUIS VEGA’S MOTION IN
16                     v.                      LIMINE TO EXCLUDE THE TESTIMONY OF
                                               FBI SA TYLER CALL
17    JOSE RODRIGUEZ-LANDA, et al.,
                                               Hearing Date: February 4, 2019
18               Defendants.                   Hearing Time: 1:00 p.m.
                                               Location:     Courtroom of the
19                                                           Hon. Christina A.
                                                             Snyder
20

21          Plaintiff United States of America, by and through its counsel
22    of record, the United States Attorney for the Central District of
23    California and Assistant United States Attorneys Mark Childs,
24    Christopher C. Kendall, and Michael G. Freedman, hereby files its
25    Opposition to Defendant Luis Vega’s Motion in Limine to Exclude the
26    Testimony of FBI SA Tyler Call (Dkt. 890).
27

28
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 2 of 12 Page ID #:10188



 1          This opposition and response is based upon the attached

 2    memorandum of points and authorities, the files and records in this

 3    case, and such further evidence and argument as the Court may permit.

 4     Dated: January 31, 2019              Respectfully submitted,

 5                                          NICOLA T. HANNA
                                            United States Attorney
 6
                                            LAWRENCE S. MIDDLETON
 7                                          Assistant United States Attorney
                                            Chief, Criminal Division
 8

 9                                                /s/
                                            MICHAEL G. FREEDMAN
10                                          Assistant United States Attorney

11                                          Attorneys for Plaintiff
                                            UNITED STATES OF AMERICA
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                              2
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 3 of 12 Page ID #:10189



 1                        MEMORANDUM OF POINTS AND AUTHORITIES
 2    I.    INTRODUCTION
 3          Defendants are charged in count one of the indictment for their

 4    participation in a drug trafficking conspiracy wherein members of the

 5    Mexican Mafia, a prison gang that controls Hispanic street gang

 6    members inside and outside of U.S. prisons, agreed to form an

 7    alliance with members of an enormous drug cartel based in Michoacan,

 8    Mexico, the La Familia cartel.       The terms of the alliance were

 9    simple.    The La Familia cartel would provide the Mexican Mafia with

10    cash and drugs in exchange for the Mexican Mafia’s protection.             La

11    Familia wanted protection for its drug distributors who operated in

12    the U.S. and for its members in prisons in the U.S.           The alliance was

13    about La Familia’s cash and drugs in exchange for the Mexican Mafia’s

14    protection.    This alliance was nicknamed “the Project”.

15          When the Project began, defendant Luis Vega was a leader of the

16    notorious street gang Mara Salvatrucha (“MS-13”).           Defendant was

17    brought into the Project because he was an MS-13 leader, and he

18    leveraged MS-13 to further the Project, by using MS-13’s power in Los

19    Angeles and the U.S. to distribute drugs and by using MS-13’s power

20    in Central America to benefit the La Familia cartel.           He arranged

21    meetings of MS-13 members to brief them on the Project and repeatedly

22    discussed the benefits of the Project to MS-13.          His efforts

23    leveraging MS-13 to further the Project paid off when he was made a

24    member of the Mexican Mafia in June 2011.         Even as a Mexican Mafia

25    member, defendant continued relying on MS-13 to further the Project.

26    Defendant’s own words make plain the relevance of MS-13 to this case.

27          The charges against defendants are based, in part, on recorded

28    in-person and telephone conversations involving defendants and
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 4 of 12 Page ID #:10190



1     others.    During these conversations, defendant discusses MS-13

2     countless times.     Many of these discussions are in vague, ambiguous,

3     elliptical and cryptic language.        The government therefore intends to

4     present testimony from an MS-13 expert, FBI SA Tyler Call, regarding

5     MS-13 and Vega’s discussions of MS-13.         SA Call’s experience

6     investigating MS-13 qualifies him to provide this testimony, and the

7     government properly noticed SA Call’s qualifications and the opinions

8     to which he will testify.       The Court should deny defendant’s motion

9     for each of these reasons and should not hold an evidentiary hearing.

10    II.   STATEMENT OF FACTS
11          Defendants Manuel Jackson (“Jackson”), Jose Rodriguez-Landa

12    (“Rodriguez-Landa”), Michael Moreno (“Moreno”), and Fred Montoya

13    (“Montoya”) are highly influential members of the Mexican Mafia,

14    which wields enormous power in the criminal underworld.            Defendant

15    was a leader of MS-13.      (See Dkt. 339)     He leveraged MS-13 to further

16    the Project and to become a member of the Mexican Mafia.            Evidence of

17    the Project will include, in part, consensually recorded and Title

18    III wiretap calls and recorded meetings between defendants themselves

19    and with representatives of the La Familia drug cartel.            Defendant

20    discusses MS-13 on many of those recordings, including identifying

21    himself as the leader of MS-13; calling meetings of MS-13 members to

22    discuss the Project; describing the benefits to MS-13 of the Project;

23    discussing the benefits MS-13 can provide to the La Familia cartel;

24    and discussing how he can use MS-13’s national network to distribute

25    drugs from the Project.      The following are examples of defendant’s

26    discussion of MS-13 (all dates are 2011):

27    Exhibit 325-3 (ES 52), April 1: Defendant introduces himself as “I’m
28    the one who runs MS”

                                              2
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 5 of 12 Page ID #:10191



1     Exhibit 329-3 (ES 53), April 11: Defendant describes telling La
2     Familia about MS-13 in California and Central America; confirms he

3     has stayed in communication with MS-13 members in Guatemala; and says

4     “we got people all over” the United States

5     Exhibits 337-4 (ES 56), April 21: Defendant discusses coordinating
6     MS-13 members in Central America, Virginia, and North Carolina to

7     further the Project

8     Exhibits 337-7 to 337-9 (ES 56), April 21: Defendant says he has
9     people in Atlanta and can move large amounts of drugs

10    Exhibit 342-3 (ES 58), May 16: Defendant and Montoya discuss the La
11    Familia cartel’s interest in MS-13

12    Exhibits 357-2 to 357-5 (ES 62), June 13: Defendant holds a meeting
13    of MS-13 members to announce he has become a Mexican Mafia member and

14    explain the Project.      Defendant refers to MS-13’s reputation and

15    tells the members to “make sure it’s worth it.”          He discusses MS-13’s

16    connections to Central America and the East Coast

17    Exhibit 370-4 (ES 64), July 14: Defendant holds another meeting of
18    MS-13 and other gang members to announce he has become a Mexican

19    Mafia member and explain the Project

20    Exhibit 372-4 (ES-66), August 11: Defendant discusses his capability
21    to transport drugs to Oklahoma and Miami

22    Exhibit 276, October 12: Defendant speaks with an MS-13 driver to
23    transport 45 pounds of marijuana from the La Familia cartel

24    Exhibit 383-6 (ES 78), November 9: Defendant discusses gang members
25    he has in different parts of Los Angeles to distribute drugs

26          Additionally, the prison kites the government intends to

27    introduce include references to defendant and MS-13. (See Dkts. 874,

28    906).

                                              3
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 6 of 12 Page ID #:10192



1           The government provided notice of SA Call’s expert testimony on

2     May 8, 2015 (Dkt. 890, Ex. A), and also produced two CVs of SA

3     Call’s, a general CV (Bates 43226-43227, attached hereto as Ex. 1)

4     and a CV focused on SA Call’s MS-13 experience (Bates 43228-43229,

5     attached hereto as Ex. 2).       As detailed in the CVs, SA Call has been

6     an FBI agent since 2010 and has investigated MS-13 since 2010.             SA

7     Call has been the case agent on several prosecutions of MS-13; has

8     worked on MS-13 investigations nationwide; has worked with El

9     Salvadoran officials on MS-13; has briefed other law enforcement in

10    Los Angeles and Washington, D.C. on MS-13; and has debriefed numerous

11    current or former MS-13 members.

12          SA Call will testify regarding the following topics: (1) origins

13    and existence of MS-13 in Los Angeles, the U.S., and globally; (2)

14    symbols, signs and tattoos of MS-13; (3) association of MS-13 with

15    the Mexican Mafia; (4) MS-13 members in jail being considered Sureños

16    and association with the Mexican Mafia through the use of the number

17    “13,” i.e., “MS-13”; (5) MS-13 members’ participation in the Sureños’

18    control of illegal activities within jail and prison units and on the

19    streets, including drug sales; and (6) the Sureños’ requirement that

20    only recognized Sureño gang members be permitted to control illegal

21    activities in jail and prison units and on the streets on behalf of

22    the Mexican Mafia.

23    III. ARGUMENT
24          A.    SA Call Will Offer Expert Testimony Regarding MS-13
25          Defendant suggests it is not clear if SA Call will be testifying

26    as an expert.     The 2015 notice specifically designates SA Call as an

27    expert, and the government confirms that SA Call will be testifying

28    solely as an expert.      Defendant also takes issue with the notice as

                                              4
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 7 of 12 Page ID #:10193



1     to SA Call’s drug expert testimony.         Although the notice is

2     sufficient, the government now confirms that SA Call will only be

3     testifying as an MS-13 expert, not a drug expert. 1         Accordingly, the

4     only disputed issues are as follows: 1) whether SA Call may testify

5     as a gang expert; 2) the relevance of SA Call’s MS-13 testimony; and

6     3) defendant’s request for an evidentiary hearing.

7           B.    SA Call’s Expert Testimony Is Admissible
8                 1.    SA Call May Testify as an MS-13 Expert Based on His

9                       Law Enforcement Experience

10          An expert’s opinions must convey “scientific, technical, or

11    other specialized knowledge [that] will assist the trier of fact to

12    understand the evidence or determine a fact in issue...”            Fed. R.

13    Evid. 702.    The Court has broad discretion to determine whether to

14    admit expert testimony. United States v. Gonzalez, 307 F.3d 906, 909

15    (9th Cir. 2002).

16          The Ninth Circuit has clearly held that an expert, and

17    particularly a law enforcement officer, may base his opinions on the

18    type of information “normally obtained in his day-to-day police

19    activity.”    United States v. Hankey, 203 F.3d 1160, 1169-70 (9th Cir.

20    2000) (“this type of street intelligence might be misunderstood as

21    either remote (some dating back to the late 1980’s) or hearsay (based

22    upon current communications...), but FRE 702 works well for this type

23    of data gathered from years of experience and special knowledge”).

24

25
            1Other law enforcement witnesses will testify as to their lay
26    opinion, or as both lay opinion witnesses and expert witnesses, as
      discussed in detail in the government’s opposition to defendant
27    Jackson’s motion in limine to exclude expert opinion (Dkt. 889).

28

                                              5
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 8 of 12 Page ID #:10194



1           SA Call is well-qualified to testify regarding MS-13 based on

2     his nearly a decade of experience investigating MS-13 in the U.S. and

3     internationally, as well as training other law enforcement on MS-13.

4                 2.    Testimony from Gang Experts is Admissible

5           The Ninth Circuit has repeatedly held that testimony from gang

6     experts is admissible expert testimony.         See e.g. Hankey, 203 F.3d at

7     1166–67, 1169–70 (9th Cir. 2000)(police officer’s expert testimony

8     regarding gangs that was largely based on his training and experience

9     was reliable and admissible); United States v. Padilla, 387 F.3d

10    1087, 1094 (9th Cir. 2004)(testimony regarding gang structure and

11    organization is admissible); United States v. Vera, 770 F.3d 1232

12    (9th Cir. 2014) (expert testimony about gang structure and practices

13    admissible); United States v. Zaragoza, 212 Fed. Appx. 658, 662 (9th

14    Cir. 2006)(testimony regarding Mexican Mafia admissible); United

15    States v. Rodriguez, 766 F.3d 970, 986 (9th Cir. 2014)(testimony

16    regarding Mexican Mafia and relationship to subordinate Southern

17    Hispanic criminal street gangs admissible).

18          SA Call’s testimony on MS-13 is exactly the kind of gang expert

19    testimony the Ninth Circuit has repeatedly upheld.           The government’s

20    notice and SA Call’s CV make clear that SA Call will testify

21    regarding MS-13’s organization and structure; its practices; and its

22    relationship with the Mexican Mafia.        Each of these topics has been

23    has been deemed admissible by the Ninth Circuit.

24                3.    The Government Properly Noticed SA Call’s Opinions

25          Defendant challenges the notice of SA Call’s expert opinions

26    based on defendant’s request for the precise opinions being offered,

27    but this is not required under Rule 16.         Rather, the expert notice

28    “must describe the witness’s opinions, the bases and reasons for

                                              6
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 9 of 12 Page ID #:10195



1     those opinions, and the witness’s qualifications.”           Fed. R. Crim. P.

2     16(a)(1)(G).      Rule 16 does not require a detailed recitation of an

3     expert’s anticipated testimony; rather, the Ninth Circuit has held

4     that Rule 16 requires only that a party provide “notice of the

5     general nature” of the expert’s testimony.         United States v. Finley,

6     301 F.3d 1000, 1017 (9th Cir. 2002) (finding that Rule 16 was

7     satisfied where party provided “basic information” regarding expert's

8     proposed testimony); see also United States v. Toliver, 380 Fed.

9     Appx. 570, 574 (9th Cir. 2010) (stating that the government’s notice

10    that gang experts “would testify on the basis of their

11    investigations, training, and experience were sufficient to satisfy

12    Federal Rule of Criminal Procedure 16(a)(1)(G)”).           The notice of SA

13    Call’s opinions on MS-13 and the bases for these opinions is more

14    than adequate under Rule 16, and nothing further is required.

15          C.    The   Confrontation Clause Is Not Implicated
16          Nor is defendant correct when he suggests SA Call’s testimony

17    runs afoul of the Confrontation Clause.         In United States v.

18    Palacios, 677 F.3d 234, 242-43 (4th Cir. 2012), the Fourth Circuit

19    upheld the admission of expert testimony and found that there was no

20    Crawford violation because the expert

21
            did not specifically reference any of these interviews
22          during his expert testimony, nor did he make any mention of
            [defendant] in particular. Rather, he used these
23          interviews, along with the other sources of his extensive
            knowledge about MS-13, to form an independent opinion about
24          the gang’s history, operation, structure, practices, and
            symbols. Norris was available for cross-examination
25          regarding this opinion.

26    Palacios, 677 F.3d at 243-244.       Palacios distinguished United States

27    v. Mejia, 545 F.3d 179 (2d Cir. 2008), on which defendant relies,

28    “noting that [Mejia] turned upon the fact that the expert simply

                                              7
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 10 of 12 Page ID #:10196



1      passed along an important testimonial fact he learned from a

2      particular interview, which did not require him to apply any

3      independent expertise.”      Palacios, 677 F.3d at 244.      Thus, the expert

4      testimony in Mejia was unlike the expert testimony here (and in

5      Palacios), “in which the expert witness applied his expertise,

6      derived over many years and from multiple sources to provide an

7      independently formed opinion.” Id. (internal citations and quotation

8      marks omitted).    For these reasons, there are no Sixth Amendment

9      issues implicated by SA Call’s expert testimony.

10          D.    Testimony on MS-13 Is Relevant and Not Unduly Prejudicial
11          Defendant’s argument that MS-13 is irrelevant is disproven by

12     his own frequent references to MS-13 throughout the conspiracy, as

13     detailed above.    Defendant’s involvement in MS-13 is directly

14     relevant to his inclusion in the Project and his conduct throughout

15     the Project.    His frequent mentions of the gang make this abundantly

16     clear and cannot be ignored at trial.        Defendant leveraged MS-13 and

17     its structure to further the Project.        Defendant’s role in MS-13 is

18     as important to the conspiracy as his role in the Mexican Mafia.

19     Each is directly relevant.      See United States v. Patterson, 819 F.2d

20     1495, 1507 (9th Cir. 1987) (“Expert testimony on the structure of

21     criminal enterprises is allowed to help the jury understand the

22     scheme and assess a defendant’s involvement in it”); see also Hankey,

23     203 F.3d at 1173 (although gang testimony was “not proffered to prove

24     a substantive element of a crime,” it would aid the jury in

25     understanding gang-related bias).

26          Nor is the topic of MS-13 unduly prejudicial.          Defendant’s

27     concerns about press coverage of MS-13 will be addressed during voir

28     dire and with instructions to the jury not to conduct independent

                                               8
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 11 of 12 Page ID #:10197



1      research.    The jury will also be instructed to decide the case based

2      only on the evidence, and that evidence is replete with defendant’s

3      involvement in and discussion of MS-13.        MS-13 is plainly relevant

4      and the proper topic of expert testimony.

5           E.     An Evidentiary Hearing Is Not Required
6           Defendant’s requested evidentiary hearing is unnecessary.            Under

7      Fed. R. Evid. 702, the Court must perform a “gatekeeping [function

8      to] screen the proffered evidence to ensure that any and all

9      scientific testimony or evidence admitted is not only relevant, but

10     reliable.”    United States v. Alatorre, 222 F.3d 1098, 1101 (9th Cir.

11     2000), citing Daubert v. Merrell-Dow Pharms., Inc., 509 U.S. 579

12     (1993) (internal citations and quotations omitted).          With respect to

13     expert testimony “the test of reliability is ‘flexible’ [and] the law

14     grants a district court the same broad latitude when it decides how

15     to determine reliability as it enjoys in respect to its ultimate

16     reliability determination.”      Kumho Tire Co., Ltd. v. Carmichael, 526

17     U.S. 137, 141-42 (1999).      The Supreme Court does not require that a

18     district court conduct a “formal Daubert hearing, or require [the

19     expert] to give a precise description of each step in the logical

20     chain he used to arrive at his conclusions.”         United States v. Lopez-

21     Martinez, 543 F.3d 509, 514 (9th Cir. 2008).

22            In the one Ninth Circuit case defendant cites, United States v.

23     Freeman, 498 F.3d 893 (9th Cir. 2015), the Court determined most of

24     the case agent’s expert testimony to be admissible, including

25     “interpretations of [] recorded conversations.”          Id. at 906. Even

26     with regard to the portions that the Freeman Court found to be

27     harmless error, the Ninth Circuit did not suggest that a Daubert

28     hearing should have been held.       There is simply nothing in Freeman

                                               9
     Case 2:13-cr-00484-CAS Document 939 Filed 01/31/19 Page 12 of 12 Page ID #:10198



1      that would support requiring a hearing before SA Call, or any

2      government expert, could testify in this case.

3            Even if defendant had set forth an actual challenge to SA Call’s

4      conclusions (which he did not), such an inquiry need not be made in a

5      pretrial hearing outside the presence of the jury.          Alatorre, 222

6      F.3d at 1102 (“Although . . . the inquiry is a preliminary one, to be

7      made at the outset, this does not mean that it must be made in a

8      separate, pretrial hearing, outside the presence of the jury.”)

9      (internal citations and quotations omitted).         No separate hearing is

10     needed, as defense counsel will have the opportunity to challenge the

11     experts’ qualifications and conclusions on the stand.           See United

12     States v. Fleishman, 684 F.2d 1329, 1336 (9th Cir. 1982) (overruled

13     on other grounds by United States v. McConney, 728 F.2d 1195, 1201

14     (9th Cir. 1984)) (cross examination of expert’s conclusions goes to

15     weight not admissibility).

16     IV.   CONCLUSION
17           For the foregoing reasons, the government respectfully requests

18     that this Court deny defendant’s motion in limine.

19

20

21

22

23

24

25

26

27

28

                                              10
